                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



CORNELL DWAYNE JACKSON,
      Petitioner,

v.                                                      Case No. 3:19cv3638-RV/HTC

FLORIDA DEPARTMENT OF CORRECTIONS,
STATE OF FLORIDA,
      Respondents.

                                             /

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). Having considered the Report and Recommendation,

and no objections have been filed, I have determined that the Report and

Recommendation should be adopted. Accordingly, it is

     ORDERED that:

     1.     The Magistrate Judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

     2.     Cornell Dwayne Jackson’s petition (ECF Doc. 1) is DISMISSED

            under Habeas Rule 4 because it plainly appears from the petition that

            the petitioner is not entitled to relief.
                                                         Page 2 of 2


     3.    The clerk is directed to CLOSE the file.

     DONE AND ORDERED this 20th day of November, 2019.



                       s/ Roger Vinson
                       ROGER VINSON
                       SENIOR UNITED STATES DISTRICT JUDGE




3:19cv3638-RV/HTC
